DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-21, 30-34, 37-55 and 59-68 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 14-17, 22-29, 35-36 and 56-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (20180309550)
Regarding claim 1, Sun discloses a method of wireless communication at a multi-user multiple-input multiple output (MU-MIMO) station (see abstract, fig.1, element 25-1/25-2/25-3/25-4, paragraphs [0033-0034] and its description), comprising: receiving from an access point, a first signaling (SIG-A) portion of a preamble for a MU-MIMO transmission, wherein the SIG-A portion configures a bandwidth of the MU-MIMO transmission and indicates that a second signaling (SIG-B) portion of the preamble comprises a full bandwidth common field (see abstract, fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, elements 210, 212, paragraphs [0041-0043] and its description); receiving from the access point, the SIG-B portion of the preamble, the SIG-B portion comprising the full bandwidth common field duplicated once on each of a plurality 
Regarding claim 2, Sun further discloses receiving the SIG-A portion comprises: receiving a bandwidth field and a bandwidth extension field of the SIG-A, the bandwidth field and the bandwidth extension field collectively configuring the bandwidth of the MU-MIMO transmission (see fig.2, element 210, fig.14, paragraphs [0041-0045], [0074-0076] and its description).
Regarding claim 3, Sun further discloses the bandwidth extension field is repurposed from a number of SIG-B symbols or MU-MIMO users field of the SIG-A portion of the preamble (see fig.2, element 212, fig.14, paragraphs [0041-0045], [0074-0076] and its description).
Regarding claim 4, Sun further discloses the bandwidth field and the bandwidth extension field collectively configure a coarse puncturing of the bandwidth of the MU-MIMO transmission (see fig.2, fig.14, paragraphs [0041-0045], [0074-0076] and its description).
Regarding claim 5, Sun further discloses receiving the SIG-A portion of the preamble comprises: receiving a number of legacy training field (LTF) symbols field and 
Regarding claim 6, Sun further discloses the number of LTF symbols extension field is repurposed from a number of SIG-B symbols or MU-MIMO users field of the SIG-A portion of the preamble (see fig.2, elements 212, paragraphs [0041-0045] and its description).
Regarding claim 7, Sun further discloses the number of SIG-B symbols or MU-MIMO users field comprises 4 bits (see fig.2, elements 212, paragraphs [0041-0046] and its description).
Regarding claim 8, Sun further discloses receiving the SIG-A portion of the preamble comprises determining that a bit of a SIG-B Compression field is set to indicate that the SIG-B comprises the full bandwidth common field (see paragraph [0076]).
Regarding claim 9, Sun further discloses receiving the SIG-A portion of the preamble comprises determining that a bit of a SIG-B Compression field is set to indicate that the SIG-B comprises an orthogonal frequency-division multiple access (OFDMA) common field indicating a resource unit (RU) allocation and the number of the plurality of stations (see fig.2, paragraph [0042] [0076], fig.14 and its description) and its description).
Regarding claim 10, Sun further discloses receiving the SIG-B portion of the preamble comprises: receiving a first field of the full bandwidth common field indicating the puncturing pattern of the bandwidth, a second field of the full bandwidth common field indicating the number of the plurality of stations for the MU-MIMO transmission, a 
Regarding claim 12, Sun further discloses receiving a first field of the full bandwidth common field indicating the puncturing pattern of the bandwidth and the number of the plurality of stations for the MU-MIMO transmission, a second field of the full bandwidth common field comprising a cyclic redundancy check, and a third field of the full bandwidth common field comprising a convolutional decoding tail (see fig.13A-B, elements 1302, 1304, 1306 1308 paragraphs [0072-0073] and its description).
Regarding claim 14, Sun further discloses the bandwidth of the MU-MIMO transmission is 320 MHz (see fig.2, paragraph [0041] and its description).
Regarding claim 15, Sun further discloses each of the plurality of segments of the bandwidth is 20 MHz (see paragraph [0044]).
Regarding claim 16, Sun further discloses the SIG-B portion of the preamble further comprises a user field, the full bandwidth common field and the user field being included in the SIG-B portion of the preamble without a padding in between (see fig.2, element 218 and its description).
Regarding claim 17, Sun further discloses the full bandwidth common field is encoded using a binary convolutional code (BCC) with a code rate of 1/2, the full bandwidth common field comprising 19 bits (see fig.20, paragraphs [0076], [0103-0105] and its description).
Regarding claim 22, Sun discloses a method of wireless communication at a station (see abstract, fig.1, element 25-1/25-2/25-3/25-4, paragraphs [0033-0034] and its description), comprising: receiving from an access point, a first signaling (SIG-A) portion of a preamble for a multi-user multiple-input multiple output (MU-MIMO) transmission (see fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, elements 210, paragraph [0043] and its description); receiving from the access point, a second signaling (SIG-B) portion of the preamble, the SIG-B portion comprising a plurality of per-user fields, each per-user field indicating a spatial configuration of a different station of a plurality of stations associated with the MU-MIMO transmission, wherein a first spatial configuration of a first per-user field of the plurality per-user fields references a first spatial configuration table, and one or more remaining spatial configurations of one or more remaining per-user fields of the plurality of per-user fields reference a second spatial configuration table (see fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, element 212, paragraphs [0040-0045], [0083], fig.16A and its description); and performing the MU-MIMO transmission to the access point according to the indicated spatial configurations (see fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, element 212, paragraphs [0040-0045], [0083], fig.16A and its description).
Regarding claim 23, Sun further discloses receiving the SIG-B portion of the preamble comprises: receiving the plurality of per-user fields of the SIG-B portion of the preamble arranged in a descending order of a number of space-time streams per station (see fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, element 212, paragraphs [0040-0045], fig.16A, paragraph [0083] and its description).
Regarding claim 24, Sun further discloses the spatial configuration of each per-user field indicates a starting space-time stream index and a number of space-time streams allocated to the station associated with that per-user field (see fig.1, elements 14, 25-1/25-2/25-3/25-4, paragraphs [0040-0045], fig.16A, element 1602-4, paragraph [0083] and its description).
Regarding claim 25, Sun further discloses the first spatial configuration table is smaller than the second spatial configuration table (see fig.1, elements 14, 25-1/25-2/25-3/25-4, paragraphs [0040-0045], [0083], [0086-0087], fig.16A,C and its description).
Regarding claim 26, Sun further discloses the first spatial configuration of the first per-user field has a format different from the one or more remaining spatial configurations of the one or more remaining per-user fields (see fig.1, elements 14, 25-1/25-2/25-3/25-4, paragraphs [0040-0045], [0083], [0086-0087], fig.16A,C and its description).
Regarding claim 27, Sun further discloses receiving the SIG-B portion of the preamble comprises: parsing the first per-user field to determine an indication of a total number of space-time streams for the MU-MIMO transmission (see fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, element 212, paragraphs [0040-0045], [0083], [0086-0088], fig.16A,C and its description).
Regarding claim 28, Sun further discloses receiving the SIG-B portion of the preamble comprises: determining a total number of space-time streams for the MU-MIMO transmission using a plurality of legacy training fields (LTFs) of the preamble (see 
Regarding claim 29, Sun further discloses determining a total number of space-time streams for the MU-MIMO transmission comprises: determining a channel using a plurality of LTFs of the preamble (see fig.1, elements 14, 25-1/25-2/25-3/25-4, fig.2, element 212, paragraphs [0040-0045], [0056], fig.6 and its description).
Regarding claims 35-36 and 56-58, Sun further discloses recite limitations substantially similar to the claims 1-10, 12, 14-17 and 22-29. Therefore, these claims were rejected for similar reasons as stated above.
Allowable Subject Matter 
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647